Citation Nr: 1621331	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-38 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for migraine headaches for the period prior to December 20, 2012; a rating in excess of 30 percent for the period on and after December 20, 2012, and prior to September 9, 2015; and a rating in excess of 50 percent for the period on and after September 9, 2015.

2.  Entitlement to a compensable initial rating for bilateral hearing loss for the period prior to November 29, 2012; a rating in excess of 10 percent for the period on and after November 29, 2012, and prior to November 8, 2013; a rating in excess of 20 percent for the period on and after November 8, 2013, and prior to August 17, 2015; and a rating in excess of 30 percent for the period on and after August 17, 2015.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1962 to September 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Waco, Texas, Regional Office (RO) which assigned noncompensable ratings effective January 20, 2005, for headaches and bilateral hearing loss, following a Board decision which granted service connection for both disabilities. In a February 2013 decision, the RO increased the rating for migraine headaches to 30 percent effective December 20, 2012, and for bilateral hearing loss to 10 percent effective November 29, 2012. 

In June 2015, the Board remanded the issues of increased ratings for migraine headaches and for bilateral hearing loss, and entitlement to a TDIU, to the RO for additional action. In an October 2015 decision, the RO increased the rating for bilateral hearing loss to 20 percent effective November 8, 2013, and to 30 percent effective August 17, 2015. The decision also increased the rating for migraine headaches to 50 percent effective September 9, 2015. In a November 2015 decision, the RO denied entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In January 2016, the Board received a Request for Employment Information in Connection with Claim for Disability Benefits form from the Veteran's former employer. The evidence is new and relevant to the issues of the Veteran's bilateral hearing loss and migraine headache disabilities, and entitlement to a TDIU. The RO has not yet considered this piece of evidence.

In March 2016, the Board contacted the Veteran to determine whether he wanted to waive RO review of the evidence. The Veteran responded later that month requesting that the case be remanded to the RO for consideration of the additional evidence. The Board may not consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran. Disabled American Veterans  v. Sec'y of VA, 327 F.3d 1339, 1348 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

